       Case 3:18-cv-03091-WHA Document 85 Filed 01/13/20 Page 1 of 2



 1   MAYER BROWN LLP
     DALE J. GIALI (SBN 150382)
 2   dgiali@mayerbrown.com
     KERI E. BORDERS (SBN 194015)
 3   kborders@mayerbrown.com
     REBECCA B. JOHNS (SBN 293989)
 4   rjohns@mayerbrown.com
     350 South Grand Avenue, 25th Floor
 5   Los Angeles, California 90071
     Telephone: (213) 229-9500
 6   Facsimile: (213) 625-0248

 7   Attorneys for Defendant
     LOGITECH INC.
 8

 9                                  UNITED STATES DITRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                    SAN FRANCISCO DIVISION

12
     JAMES PORATH, individually on behalf of all     Case No. 3:18-cv-03091-WHA
13   others similarly situated individuals,
                                                     LOGITECH INC.’S RESPONSE TO
14                    Plaintiffs,                    PLAINTIFF’S PROPOSAL
                                                     REGARDING NOTICE TO PUTATIVE
15            v.                                     CLASS MEMBERS (ECF NO. 84)

16   LOGITECH INC., a California corporation,
                                                     Hon. William Alsup
17                    Defendant.

18

19
20

21

22

23

24

25

26

27

28

                                             DEFENDANT LOGITECH INC.'S RESPONSE TO ECF NO. 84;
                                                                         NO. 3:18-CV-03091-WHA
      735961202.1
       Case 3:18-cv-03091-WHA Document 85 Filed 01/13/20 Page 2 of 2



 1           In the Amended Case Management Scheduling Order (ECF No. 83), the Court ordered

 2   plaintiff to submit a proposed notice plan regarding the denial of the motion for class certification

 3   and of the potential dismissal of this case. Logitech Inc. takes no position on the propriety of

 4   providing notice to putative class members and does not oppose the proposed plan or form of

 5   notice submitted by plaintiff’s counsel. See ECF Nos. 84, 84-1, 84-2.

 6           Logitech, however, wishes to raise two points relating to the Court’s order:

 7           1.     Logitech and its counsel received no advance notice from plaintiff’s counsel that it

 8   did not intend to pursue this matter on behalf of a new class representative and were surprised by

 9   the December 19, 2019 notice. See ECF No. 82. Logitech and its counsel fully expected
10   plaintiff’s counsel to file a renewed class certification motion on behalf of a new class

11   representative and were prepared to respond with a renewed opposition. In fact, Logitech was

12   working with plaintiff’s counsel to schedule a date for the new class representative’s deposition.

13           2.     The December 19, 2019 notice does not disclose whether plaintiff’s counsel

14   intends to file a new case (or cases) in another jurisdiction that challenges the Logitech Z200 on

15   the same theory of liability alleged here. Plaintiff’s counsel has represented to Logitech that it

16   does not have a present intention to do so. Accordingly, Logitech requests that plaintiff’s counsel

17   confirm that representation and that plaintiff’s counsel be required to provide notice to the Court

18   if any such subsequent case is filed in another jurisdiction.

19
     Dated: January 13, 2020                             MAYER BROWN LLP
20                                                       DALE J. GIALI
                                                         KERI E. BORDERS
21                                                       REBECCA B. JOHNS
22
                                                         By: /s/ Dale J. Giali
23                                                           Dale J. Giali
                                                         Attorneys for Defendant
24                                                       LOGITECH INC.
25

26

27

28
                                                    -1-
                                                DEFENDANT LOGITECH INC.'S RESPONSE TO ECF NO. 84;
                                                                     CASE NO. 3:18-CV-03091-WHA
      735961202.1
